359 U.S. 552 (1959)
OHIO EX REL. KLAPP, PROSECUTING ATTORNEY,
v.
DAYTON POWER & LIGHT CO. ET AL.
No. 851.
Supreme Court of United States.
Decided June 1, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Robert Houston French, Haveth E. Mau and R. K. Wilson for petitioner.
Julian de Bruyn Kops for respondents.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Sixth Circuit is reversed. Strawbridge v. Curtiss, 3 Cranch 267; Removal Cases, 100 U.S. 457; Indianapolis v. Chase National Bank, 314 U.S. 63.